DETAILED ACTION

Response to Amendment
1.	The amendment filed 3/18/2021 for US Patent Application No. 16/334870 has been entered and fully considered.
2.	Claims 1 and 3-8 are currently pending and have been fully considered.
3.	The 35 U.S.C. 102(a)(1) rejections and the 35 U.S.C. 103 rejections presented in the office action dated 1/7/2021 are withdrawn in view of Applicant’s amendments to claim 1.

EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Judson Champlin, Reg. No. 34,797 on 3/25/2021.

5.	Please amend the application as follows:
	- Cancel claim 8.



Allowable Subject Matter
6.	The following is an examiner’s statement of reasons for allowance:
	Claims 1 and 3-7 are now in condition for allowance because the prior art does not teach or suggest Applicant’s claimed method of manufacturing a phase shift mask.
	The prior art of record, Keum (US Patent 5,728,491), teaches a process of forming a phase shift mask that comprises forming a photoresist over a phase shift film and then performing a photolithographic patterning process to form portions of photoresist and a phase shift film such that the portions of photoresist and phase shift film are wider than chrome features formed on the phase shift mask substrate.
	Keum however does not teach or suggest Applicant’s claimed method of manufacturing a phase shift mask including the method steps of patterning the first photoresist layer with the pattern of metal shielding layer serving as the mask to form the pattern of first photoresist layer and enabling at least a portion of light emitted from an exposure machine located at a side of the base substrate facing away from the pattern of metal shielding layer to be transmitted through the phase shift layer having a light transmitting property, with shielding by the pattern of metal shielding layer, such that the first photoresist layer is exposed to form the pattern of first photoresist layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEWART A FRASER/Primary Examiner, Art Unit 1724